This appeal is from an order dissolving a temporary injunction which had been previously granted. The order of dissolution, however, was suspended by the trial court, and the temporary injunction was continued in force, pending this appeal. The injunction was to restrain appellees from removing or destroying a fence, which for more than fifty years had marked the boundary now in dispute, and the correct location of which depends upon the adjudication of titles here in controversy. It is charged that the destruction of this fence will result in effacing old landmarks and scattering appellants' live stock, now held together by said fence. This is a character of trespass which will be restrained, regardless of the question of the solvency of the trespasser, and it is my opinion that the injunction should be continued in force until the question of title is adjudicated. The very act of the trial judge suspending the order of dissolution pending this appeal imports a finding that the trespass should be restrained. To this extent I beg to disagree with the majority opinion.